Citation Nr: 0939042	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO. 07-34 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertrophic actinic 
keratosis in the right forearm, and malignant melanoma in the 
right chest, claimed as myeloma, as a result of exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel





INTRODUCTION

The Veteran had active service from April 1946 through 
October 1947. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A preponderance of the evidence indicates that the Veteran 
was not exposed to ionizing radiation during active duty 
service.

2. A preponderance of the competent medical evidence does not 
demonstrate that the Veteran's hypertrophic actinic keratosis 
in the right forearm, or malignant melanoma in the right 
chest, is etiologically related to any incident of service, 
including claimed exposure to ionizing radiation.


CONCLUSION OF LAW

The Veteran's hypertrophic actinic keratosis in the right 
forearm, and malignant melanoma in the right chest, claimed 
as melanoma, was not incurred in or aggravated by service, 
nor may such be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for myeloma. 
Generally, a disability may be service connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service. See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009). Generally, for service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999). Notwithstanding the above, 
service connection may be granted for a disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
38 C.F.R. § 3.303(d) (2009); see also Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

In this case, the Veteran claims that his myeloma is due to 
in-service exposure to ionizing radiation. Service connection 
for conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways. 
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997). First, there are diseases 
that are presumptively service connected in radiation-exposed 
Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d). Second, service connection can be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a radiogenic disease. Third, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions. 
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a Veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service. In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA), participated in a radiation-risk 
activity. "Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II, which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii) (2009).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 
38 C.F.R. § 3.309(d)(3), and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
Veteran may still benefit from the special development 
procedures provided in 38 C.F.R. § 3.311, if the Veteran 
suffers from a radiogenic disease and claims exposure to 
ionizing radiation in service. Under 
38 C.F.R. § 3.311, "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5) (2008).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2008). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation. These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2009).

Here, the Veteran contends that his "myeloma/cancer" is a 
result of exposure to ionizing radiation during military 
service. See December 2004 claim. The Board notes that the 
Veteran's outpatient treatment records show treatment in June 
2003 for hypertrophic actinic keratosis in the right forearm, 
and malignant melanoma in the right chest. See June 2003 VA 
outpatient treatment records. The malignant melanoma was 
removed in July 2003, and a July 2005 VA treatment note shows 
that the Veteran has a history of melanoma, and that, at that 
time, his skin was "currently clear."

It does not appear that the Veteran is contending that his 
right forearm hypertrophic actinic keratosis or right chest 
malignant melanomaperipheral neuropathy initially manifested 
during service, and a review of his service treatment records 
is entirely devoid of evidence of treatment related to the 
skin during service, and for many years after service; 
service connection on a direct basis is not warranted.  
Accordingly, the Board's discussion will focus on the matter 
of service connection with emphasis on the Veteran's 
radiation exposure contention.

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran 
must currently have a disease listed in 38 C.F.R. § 
3.309(d)(2), and have been a radiation-exposed Veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation. See 38 C.F.R. § 3.309(d)(3) 
(2009).

The medical evidence of record establishes that the Veteran 
has been diagnosed with hypertrophic actinic keratosis in the 
right forearm, and malignant melanoma in the right chest. See 
VA outpatient treatment records in June and July 2003. These 
are not listed under 38 C.F.R. § 3.309(d)(2). Thus, the 
presumptive service connection provisions contained in 38 
C.F.R. § 3.309(d) are not applicable in this case.

Additionally, section 3.309(d)(3) requires the Veteran to 
have been a radiation-exposed Veteran; i.e., a Veteran who 
engaged in a radiation-risk activity. In this case the 
Veteran does not suggest that he participated in detonation 
of a nuclear device, or that he was prisoner of war, but does 
argue that he was exposed to radiation in Japan. Again, 
section 3.309(d)(3) requires the Veteran to have been 
involved in the occupation of Hiroshima, Japan, or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946. VA has attempted 
to obtain the Veteran's service personnel records to 
ascertain any dates during which he served in Japan, and any 
radiation risk activity. With regard to the personnel 
records, the only available record is the DD-214, which is 
included in the claims folder. Because the Veteran's service 
personnel records were apparently destroyed in the 1973 
National Personnel Record Center fire in St. Louis, Missouri, 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the Veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the Veteran. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran's DD-214 clearly shows service outside the 
continental United States between November 1946 and August 
1947. Even if the Board were to assume that the service was 
in Japan, the dates of the Veteran's foreign service are 
outside the scope of dates identified in section 3.309(d)(3) 
during which radiation risk activity occurred. Thus, there is 
no basis upon which to find that this Veteran is a radiation 
exposed Veteran under 3.309(d)(3).

In summary, because the Veteran does not have one of the 
diseases listed under 
38 C.F.R. § 3.309(d)(2) and he is not a "radiation exposed 
Veteran," the presumptive service connection provisions 
contained in 38 C.F.R. § 3.309(d) are not for application.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease. The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed Veterans. See 
Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made. However, absent competent evidence that the Veteran was 
exposed to radiation, VA is not required to forward the claim 
for consideration by the Under Secretary for Benefits. See 
Wandel v. West, 11 Vet. App. 200, 204-205 (1998).  

As has been discussed above, the Veteran has been diagnosed 
with hypertrophic actinic keratosis in the right forearm, and 
malignant melanoma on the right chest. The Board will 
consider this skin cancer, which is a radiogenic disease as 
defined by 38 C.F.R. § 3.311. 

In January 2005, the RO requested records of exposure to 
radiation during the Veteran's service, including the DD Form 
1141. See January 2005 PIES request. In February 2005, the RO 
was notified that the record is fire-related and that the 
information requested cannot be reconstructed. The Veteran's 
service personnel records were also deemed lost in the fire. 
Thus, the claims folder is entirely devoid of evidence of the 
Veteran having been exposed to radiation during his active 
service.  As remarked above, even if the Board were to 
presume he was in Japan during that part of his service he 
was out of the country, it was outside the scope of dates 
identified as when radiation risk activity occurred.  Since 
there is no evidence to indicate that the Veteran was exposed 
to any radiation during his period of service, the statutory 
presumptions of § 3.311 are not applicable.

The record does not contain any objective evidence that the 
Veteran was ever exposed to ionizing radiation. See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits]. VA has investigated every avenue available to 
determine radiation exposure and the Veteran has not 
submitted any records supporting a finding that he was 
exposed to radiation.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a skin condition. There is no evidence suggesting that his 
keratosis and/or melanoma initially manifested due to any in-
service incurrence, no evidence to find that he is a 
"radiation-exposed Veteran" entitled to a presumption of 
service connection, and no evidence showing any actual 
exposure to radiation during any of his active service. 

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, there is no evidence in the record to support 
the Veteran's claim, thus, the preponderance of the evidence 
weighs against the claim. The appeal is denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim for service connection for a 
skin disability related to in-service exposure to radiation. 
Sufficient evidence is available to reach a decision and the 
Veteran is not prejudiced by appellate review at this time.

VA sent the Veteran letters in January 2005 and April 2006. 
The Veteran was notified of what was necessary to establish 
his claim, what evidence he was expected to provide, what VA 
would obtain on his behalf. Thus, this letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2008). The April 
2006 letter also informed the Veteran of the type of evidence 
necessary to establish an effective date and a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). Any defect with respect to the timing of the 
notice requirement was harmless error. The Veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
Veteran's statements, his service treatment records, and 
post-service VA treatment records have been associated with 
the claims folder. The Board again notes that the Veteran's 
service personnel records, including evidence related to 
radiation risk activity, have been deemed as lost in the 1973 
National Personnel Record Center fire in St. Louis, Missouri. 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the Veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the Veteran. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 
The Board has done so in the decision, above. All available 
evidence has been considered in the adjudication of this 
claim.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim. However, the evidence, which fails to 
establish treatment for any skin disorder during service or 
for many years after discharge, such that a nexus opinion 
between service and the disorders at issue is not possible, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide this claim. See 38 
C.F.R. § 3.159(c)(4). As service and post-service treatment 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duties to notify and 
assist the Veteran and further development is not warranted.


ORDER

Entitlement to service connection for hypertrophic actinic 
keratosis in the right forearm, and malignant melanoma in the 
right chest, claimed as myeloma, as a result of exposure to 
ionizing radiation is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


